Citation Nr: 1011744	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  07-02 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine, including as secondary to 
service-connected headaches, residual of head trauma.

2.  Entitlement to an evaluation in excess of 60 percent for 
status post cerebrovascular accident with weakness of the 
left upper extremity.  

3.  Entitlement to an evaluation in excess of 40 percent for 
status post cerebrovascular accident with weakness of the 
left lower extremity.  

4.  Entitlement to an evaluation in excess of 10 percent for 
headaches, residual of head trauma.

5.  Entitlement to an initial evaluation in excess of 10 
percent for a mood disorder.  

6.  Entitlement to an effective date prior to May 23, 2006, 
for the assignment of a 60 percent evaluation for status post 
cerebrovascular accident with weakness of the left upper 
extremity.  

7.  Entitlement to an effective date prior to June 15, 2007, 
for the assignment of a 40 percent evaluation for status post 
cerebrovascular accident with weakness of the left lower 
extremity.  

8.  Entitlement to an effective date prior to May 23, 2006, 
for the assignment of a total disability evaluation based on 
individual unemployability (TDIU).    

9.  Entitlement to an effective date prior to May 23, 2006, 
for a grant of special monthly compensation on account of the 
loss of use of the left hand.      

10.  Entitlement to an effective date prior to May 23, 2006, 
for a grant of Dependents Educational Assistance (DEA) 
benefits.     

11.  Entitlement to special monthly compensation based on a 
need for regular aid and attendance or by reason of being 
housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The Veteran had active service from September 1972 to 
September 1976.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of February 2006, July 2006 and August 2007 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  

The Board addresses the claims of entitlement to service 
connection for degenerative joint disease of the cervical 
spine, including as secondary to service-connected headaches, 
residual of head trauma, entitlement to an evaluation in 
excess of 40 percent for status post cerebrovascular accident 
with weakness of the left lower extremity, entitlement to an 
initial evaluation in excess of 10 percent for a mood 
disorder, entitlement to an effective date prior to June 15, 
2007 for the assignment of a 40 percent evaluation for status 
post cerebrovascular accident with weakness of the left lower 
extremity, entitlement to an effective date prior to May 23, 
2006 for the assignment of a TDIU, entitlement to an 
effective date prior to May 23, 2006 for a grant of DEA 
benefits, and entitlement to special monthly compensation 
based on a need for regular aid and attendance or by reason 
of being housebound in the REMAND section of this decision, 
below, and REMANDS these claims to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. 


FINDINGS OF FACT

1.  The Veteran is right hand dominant. 

2.  The Veteran has complete paralysis of his left upper 
extremity.  

3.  The Veteran is in receipt of the maximum schedular 
evaluation assignable his left upper extremity without 
exceeding the rating for an amputation at that elective 
level, were an amputation to be performed, and special 
monthly compensation on account of the loss of use of that 
extremity.   

4.  The rating criteria reasonably describe the level of 
severity and symptomatology of the Veteran's left upper 
extremity disability.  

5.  During the course of this appeal, the Veteran's post-
traumatic headaches reportedly manifested as frequently as 
thrice daily and lasted two to three hours, but not in 
association with multi-infarct dementia.  

6.  Since October 23, 2008, the Veteran has reported that his 
headaches manifest five times weekly and last eight hours, 
but objective medical evidence shows that they have improved, 
occur rarely and are asymptomatic.  

7.  The rating criteria reasonably describe the level of 
severity and symptomatology of the Veteran's headaches.  

8.  By rating decision dated April 2006, the RO granted the 
Veteran service connection for status post cerebrovascular 
accident with weakness of the left upper extremity and 
assigned that disability an initial evaluation of 20 percent.

9.  The RO notified the Veteran of the April 2006 rating 
decision and of his appellate rights with regard to the 
decision, but the Veteran did not express disagreement with 
the decision.  

10.  On August 17, 2006, the RO received from the Veteran an 
informal claim for an increased evaluation for status post 
cerebrovascular accident with weakness of the left upper 
extremity.

11.  On May 23, 2006, during the year preceding the Veteran's 
filing of the claim for an increased evaluation, it became 
factually ascertainable that the service-connected status 
post cerebrovascular accident with weakness of the left upper 
extremity was 60 percent disabling.  

12.  The August 17, 2006 claim for an increased evaluation 
for weakness of the left upper extremity included an implied 
claim for special monthly compensation on account of the loss 
of use of that extremity.  

13.  On May 23, 2006, during the year preceding the Veteran's 
filing of the claim for special monthly compensation, it 
became factually ascertainable that the Veteran had 
permanently lost the use of his left hand.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 60 percent for status post cerebrovascular accident with 
weakness of the left upper extremity are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 
4.68, 4.124a, Diagnostic Codes 8008, 8515 (2009).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for headaches, residual of head trauma, are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.10, 4.124a, Diagnostic Codes 8045, 8100 (2009); 38 
C.F.R. § 4.124a, Diagnostic Code 8045 (2007).

3.  The April 2006 rating decision, in which the RO granted 
the Veteran service connection for status post 
cerebrovascular accident with weakness of the left upper 
extremity and assigned that disability an initial evaluation 
of 20 percent, is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

4.  The criteria for entitlement to an effective date prior 
to May 23, 2006, for the assignment of a 60 percent 
evaluation for status post cerebrovascular accident with 
weakness of the left upper extremity, are not met.  38 
U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 
(2009).



5.  The criteria for entitlement to an effective date prior 
to May 23, 2006, for a grant of special monthly compensation 
on account of the loss of use of the left hand, are not met.  
38 U.S.C.A. §§ 1114, 5101, 5110 (West 2002); 38 C.F.R. §§ 
3.155, 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

The VCAA and its implementing regulations provide that VA is 
to notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim and assist him in developing the evidence pertinent to 
his claim.  As part of the notice, VA is to specifically 
inform the claimant and his representative, if any, of which 
portion of the evidence the claimant is to provide and which 
portion of the evidence VA will attempt to obtain on the 
claimant's behalf.  VA is also to assist a claimant in 
obtaining evidence necessary to substantiate a claim, but 
such assistance is not required if there is no reasonable 
possibility that it would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 
3.159(b), (c) (2009).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure compliance with the 
provisions of the VCAA, when applicable.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The VCAA is applicable in this case and, as explained below, 
VA satisfied the requirements thereof by providing the 
Veteran adequate notice and assistance with regard to the 
claims being decided.  The Board's decision to proceed in 
adjudicating these claims does not, therefore, prejudice the 
Veteran in the disposition thereof.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993). 

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004).  

The notice requirements apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).

During the course of this appeal, the Court held that, with 
regard to claims for increased compensation, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008). 

The Court further held that, if the Diagnostic Code (DC) 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  As well, the Court held that 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from noncompensable to 
as much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, including 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. at 43-44. 

Subsequently, however, the United States Court for the 
Federal Circuit (Federal Circuit) reviewed Vazquez-Flores on 
appeal and held that the statutory scheme did not require the 
notification noted above.  The Federal Circuit explained that 
the notice described in 38 U.S.C.A. § 5103(a) need not be 
veteran specific and that daily life evidence was not 
statutorily mandated.  The Federal Circuit thus vacated the 
Court's decision to the extent it required notification of 
alternative DCs and the need to submit potential daily life 
information on the basis that such evidence was not needed 
for proper claims adjudication.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).

In this case the RO provided the Veteran VCAA notice on the 
claims being decided by letters dated May 2005, October 2005, 
March 2006, February 2007, April 2008 and September 2008, the 
first four sent before initially deciding those claims in 
rating decisions dated February 2006, July 2006 and August 
2007.  The timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

The content of the notice letters, considered in conjunction 
with the content of another letter the RO sent the Veteran in 
March 2009, also reflects compliance with pertinent 
regulatory provisions and case law, noted above.  In the 
letters, the RO acknowledged the Veteran's claims, notified 
him of the evidence needed to substantiate those claims, 
identified the type of evidence that would best do so, 
notified him of VA's duty to assist and indicated that it was 
developing his claims pursuant to that duty.  

The RO also provided the Veteran all necessary information on 
disability ratings and effective dates.  As well, the RO 
identified the evidence it had received in support of the 
Veteran's claims and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the Veteran in obtaining all other outstanding 
evidence provided he identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the Veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to his claims, 
including service treatment records, post-service VA and 
private treatment records and employment information.  

The RO also afforded the Veteran VA examinations in support 
of his claims for increased evaluations, during which 
examiners discussed the severity of the Veteran's service-
connected disabilities.  The RO did not afford the Veteran a 
VA examination in support of his claims for earlier effective 
dates because the claims file includes all evidence needed to 
decide these claims.  In such cases, an examination is not 
mandated.  38 U.S.C.A. § 5103A(d) (West 2002).

II.  Analysis 

A.  Increased Evaluations

The issues before the Board include whether the Veteran is 
entitled to increased evaluations for weakness in his left 
upper extremity and headaches.  The Veteran asserts that the 
evaluations assigned these disabilities do not accurately 
reflect the severity of the weakness and headaches and 
associated cognitive and mental health abnormalities.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

1.  Left Upper Extremity Weakness

In October 2002, the Veteran had a stroke, or cerebrovascular 
accident.  Upon discharge from the hospital for such stroke 
in November 2002, a medical professional noted, in pertinent 
part, dense spastic left hemiparesis, left shoulder 
subluxation, treated with a lap tray and sling, a lack of 
return of left upper limp strength, and a need for 
supervision with dressing, bathing and grooming and months of 
rehabilitation.  

Thereafter, the Veteran participated in various therapies 
for, in pertinent part, the purpose of improving range of 
motion of his left upper extremity, his non-dominant side, 
and avoiding contractures.  Despite these therapies, by 2003, 
medical professionals were consistently noting left upper 
extremity weakness, left shoulder subluxation, and the need 
to use a sling to avoid the development of contractures.  One 
private physician noted left arm paralysis in January 2003.  

By 2004, medical professionals consistently noted a worsening 
of the Veteran's ability to function using his left upper 
extremity.  In October 2004, a VA physician noted that the 
Veteran had "virtually no function whatsoever in his left 
hand."  That physician indicated that a neurologist, rather 
than an orthopedist or physical therapist, might be able to 
help the Veteran regain some of his functionality and, 
accordingly, referred him to neurology.  In November 2004, 
another VA physician noted the absence of active movement in 
the left upper extremity, specifically the fingers and 
wrists.  In January 2005, another VA physician noted a mild 
contracture of the left arm, no return of function to the 
left hand and wrist, and a nonfunctional left upper 
extremity.  Another VA physician confirmed a nonfunctional 
left upper extremity in April 2005.

Thereafter, however, the Veteran saw a neurologist and must 
have regained his ability to use his left hand, at least to 
some extent, because outpatient treatment records from the 
neurologist's office dated June 2005 note voluntary left hand 
movement and an ability to make a left fist.  On May 6, 2006, 
another VA physician noted a contracture, but also improved 
strength of 3/5 in the left upper extremity.

This improvement, however, was short lived.  Beginning again 
on May 23, 2006,  during a treatment visit, and in June 2007, 
during a VA examination, medical professionals noted 
diminished strength (1+/5), a decreased grip in, and a severe 
contracture of, the left hand and an inability to move the 
left wrist and some fingers.  In the VA examination report 
and again in an addendum statement dated July 2007, a VA 
examiner specifically indicated that the Veteran had lost the 
use of his left hand.    

a.  Schedular

The RO has evaluated the weakness in the Veteran's left upper 
extremity as 60 percent disabling pursuant to DC 8008, which 
governs ratings of thrombosis of the vessels of the brain, 
and DC 8515.  

Disability resulting from thrombosis of the vessels of the 
brain and other neurological conditions and their residuals 
may be rated from 10 to 100 percent in proportion to the 
impairment of motor, sensory or mental function.  VA is to 
consider especially psychotic manifestations, complete or 
partial loss of use of one or more extremities, speech 
disturbances, impairment of vision, disturbances of gait, 
tremors, visceral manifestations, etc., referring to the 
appropriate bodily system of the schedule.  With partial loss 
of use of one or more extremities from neurological lesions, 
VA is to rate by comparison with the mild, moderate, severe 
or complete paralysis of the peripheral nerves.  38 C.F.R. § 
4.124a, DC 8008 (2009).  

DC 8515 provides that a 60 percent evaluation is assignable 
for complete paralysis of the minor (non-dominant) median 
nerve; the hand inclined to the ulnar side, the index and 
middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb, at 
right angles to palm; flexion of wrist weakened; pain with 
trophic disturbances.  38 C.F.R. § 4.124a, DC 8515 (2009).  

The maximum evaluation assignable under DC 8515 is 60 percent 
and this evaluation reflects that the Veteran is completely 
paralyzed with regard to his left upper extremity.  For this 
paralysis, which has rendered the Veteran unable to use his 
left hand, he is also in receipt of special monthly 
compensation.  Pursuant to the "amputation rule", a 
schedular evaluation in excess of 60 percent may not be 
assigned the Veteran's left upper extremity disability for 
weakness or any other symptom caused by the disability.  This 
rule provides that a combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at 
that elective level, were amputation to be performed.  38 
C.F.R. § 4.68 (2009).  The rating for amputation at the first 
elective site above the wrist, the site that applies in this 
case, is 60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5124 
(2009).  

b.  Extraschedular 

In certain circumstances, a claimant may be assigned an 
increased evaluation on an extraschedular basis.  The 
question of whether such an evaluation may be assigned on 
such a basis is a component of a claim for an increased 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  

Although the Board may not assign an evaluation on an 
extraschedular basis in the first instance, when the question 
is raised either by the claimant, or reasonably by the 
evidence of record, the RO or Board must specifically decide 
whether to refer the claim to the Chief Benefits Director of 
VA's Compensation and Pension Service under 38 C.F.R. § 3.321 
for consideration of the matter.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).  He is authorized to approve the assignment 
of an extraschedular evaluation if the claim "presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1) (2009).  

If the claimant or the evidence raises the question of 
entitlement to an increased evaluation on an extraschedular 
basis, as a threshold matter, the Board must determine 
whether the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability are inadequate.  This 
requires comparing the level of severity and symptomatology 
of the service-connected disability with the established 
criteria found in the rating schedule pertaining to that 
disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  If 
the criteria reasonably describe the level of severity and 
symptomatology of the disability, the disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate and no referral is necessary.  Id.  If 
the criteria do not reasonably describe the level of severity 
and symptomatology of the disability, the disability picture 
is not contemplated by the rating schedule and the assigned 
schedular evaluation is inadequate.  The RO or Board must 
then determine whether the exceptional disability picture 
involves other related factors such as those outlined in 38 
C.F.R. 3.321(b)(1) as "governing norms", including "marked 
interference with employment" and "frequent periods of 
hospitalization".  Id.

In this case, by submitting numerous written statements 
claiming unemployability, sometimes due to residuals of the 
stroke, the Veteran raises the question of whether he is 
entitled to an increased evaluation on an extraschedular 
basis.  However, referral to the Director of VA's 
Compensation and Pension Service is unnecessary.  Rather, 
given that DC 8515 contemplates complete paralysis, the most 
extreme weakness one can experience secondary to a stroke, 
and the Veteran's consequent ability to use his left upper 
extremity, including in all settings, employment and 
otherwise, the Board finds that the schedular criteria 
reasonably describe the level of severity and symptomatology 
of the left upper extremity disability.  As this particular 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is adequate.  

c.  Conclusion

The Veteran is in receipt of the maximum schedular evaluation 
assignable his left upper extremity without exceeding the 
rating for an amputation at that elective level, were an 
amputation to be performed, and special monthly compensation 
on account of the loss of use of that extremity.  Based on 
this fact and because the rating criteria reasonably describe 
the level of severity and symptomatology of the Veteran's 
left upper extremity disability, the Board concludes that the 
criteria for entitlement to an evaluation in excess of 60 
percent for status post cerebrovascular accident with 
weakness of the left upper extremity are not met.  In 
reaching this decision, the Board considered the complete 
history of the disability as well as the current clinical 
manifestations and the effect the disability has on the 
Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2009).  The Board also considered the benefit-of-the-doubt 
rule, but because the preponderance of the evidence is 
against the claim, the rule is not for application.

2.  Headaches

In written statements submitted during the course of this 
appeal, the Veteran asserts that residuals of his in-service 
head trauma, now characterized as headaches, include 
conditions other than headaches, namely cognitive impairment 
and an emotional/psychiatric disorder claimed as depression 
and post-traumatic stress disorder, and render him 
unemployable.  

The Board acknowledges the Veteran's assertion, but as is 
noted below, the RO has separately service connected the 
Veteran for a psychiatric disability characterized as a mood 
disorder, which contemplates depression, stress and some of 
the claimed cognitive abnormalities.  The only question at 
issue in this section of the decision is whether the 
Veteran's headaches, considered residuals of the in-service 
head trauma, are more than 10 percent disabling.  

a.  Schedular

The RO has evaluated the Veteran's headaches under DC 8045, 
which governs ratings of brain disease due to trauma, on the 
basis that these headaches resulted from an in-service car 
accident and consequent head trauma, and DC 8100, effective 
from October 23, 2008.  

Effective October 23, 2008, VA amended the criteria for 
rating residuals of traumatic brain injuries (TBIs), or more 
specifically, neurological and convulsive disorders, 
including under DC 8045.  73 Fed. Reg. 54,693, 54,708 (Sept. 
23, 2008).  This amendment applies to applications received 
by VA on and after October 23, 2008.  The former criteria 
apply to applications received by VA before that date.  A 
veteran whose residuals of TBI VA rated under DC 8045 prior 
to the amendment, however, is permitted to request review 
under the amended criteria regardless of whether his 
disability has worsened since the last review or VA receives 
additional evidence.  The effective date of any increase in 
disability compensation based solely on the amended criteria 
must be no earlier than October 23, 2008, the effective date 
of the amended criteria.  

In this case, even though the Veteran did not make a specific 
request to this effect, the RO reviewed the Veteran's claim 
under the amended criteria in a supplemental statement of the 
case dated March 2009

DC 8045, as formerly written, provides that, where there is 
brain disease due to trauma, with purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
a rating will be effected under the DCs specifically dealing 
with such disabilities, with citation of a hyphenated DC.  38 
C.F.R. § 4.124a, DC 8045 (2007).  

Purely subjective complaints, such as headaches, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under DC 9304.  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under DC 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. 
§ 4.124a, DC 8045 (2007).

Under DC 8045, as amended, residuals of TBI are to be rated 
based on cognitive impairment, emotional/behavioral 
dysfunction and physical dysfunction.  Subjective symptoms, 
such as migraine headaches, may be the only residual of a 
TBI, or they may be associated with cognitive impairment or 
other areas of dysfunction.  Because migraine headaches 
represent a residual with a distinct diagnosis, they are to 
be rated under the DC governing ratings of that diagnosis, 
not pursuant to the subjective symptoms facet in the table 
titled "Evaluation of Cognitive Impairment and Other 
Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 
4.124a, DC 8045 (2009).  

DC 8100 governs ratings of migraine headaches and provides 
that a 50 percent evaluation is assignable for very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  A 30 percent evaluation is 
assignable for characteristic prostrating attacks occurring 
on an average once a month over the last several months.  A 
10 percent evaluation is assignable for characteristic 
prostrating attacks averaging one in two months over the last 
several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2009).

Based on these criteria, the evidence establishes that the 
Veteran's headache disability picture does not more nearly 
approximate the criteria for an increased evaluation.  During 
the course of this appeal, the Veteran's post-traumatic 
headaches reportedly manifested as frequently as thrice daily 
and lasted two hours, but not in association with multi-
infarct dementia.  Therefore, for the period prior to October 
23, 2008, the Veteran is in receipt of the maximum assignable 
evaluation available under DC 8045.  In addition, during the 
period beginning on October 23, 2008, the Veteran reported 
that his headaches manifested as frequently as five times 
weekly and lasted eight hours, but objective medical evidence 
shows that they improved, occurred rarely and were 
asymptomatic.  

i.  Prior to October 23, 2008

Prior to October 23, 2008, including during service and 
before being involved in a serious vehicle accident, the 
Veteran frequently reported and received outpatient and 
prescription treatment for headaches, often characterized as 
migraines.  He also underwent extensive testing for the 
purpose of determining whether he had any neurological and 
cognitive impairments associated with the headaches.

During outpatient treatment visits since 1990, medical 
professionals have characterized the Veteran's headaches as 
severe.  In 1991, the Veteran suffered another, less severe 
head/facial injury secondary to a fight and, thereafter, he 
began to complain more frequently of headaches.  In 1992, he 
reported that his headaches had gotten worse during the last 
two years.  

The Veteran underwent multiple VA examinations of his 
headaches since discharge, including in January 1977, 
February 1993, January 2006, May 2006 and June 2007.  During 
these examinations, he reported that the headaches occurred 
intermittently for one or two days, lasting for several hours 
and causing him to miss a lot of work, or three to four times 
weekly, or once every three days, lasting two days and 
rendering him bedridden, or two to three times daily, lasting 
two to three hours and, again, rendering him bedridden.  

During treatment visits and VA examinations dated from the 
1990s to 2007, no medical professional diagnosed dementia, 
multi-infarct or otherwise.  In the absence of such a 
diagnosis, the Board may not assign the Veteran an evaluation 
in excess of 10 percent under the former DC 8045. 

ii.   Since October 23, 2008

Since October 23, 2008, the Veteran has twice mentioned his 
headaches, during an outpatient treatment visit dated 
December 2008 and a VA examination conducted in April 2009.  
During the treatment visit, the examining physician noted 
that the Veteran's headaches were "still improved" and 
rare.  During the examination, the Veteran reported 
experiencing headaches five times weekly, which lasted for 
eight hours and rendered him bedridden.  Despite this report, 
a VA examiner characterized the headaches as asymptomatic.  

Neither medical professional diagnosed dementia, multi-
infarct or otherwise, and, in the absence of such a 
diagnosis, the Board may not assign the Veteran an evaluation 
in excess of 10 percent under the former DC 8045 for this 
particular time period.  The Board also may not assign the 
Veteran an evaluation in excess of 10 percent under the 
revised DC 8045 and/or DC 8100 because, according to the only 
objective medical evidence of record, the Veteran's headaches 
have improved and are rare and asymptomatic.  

b.  Extraschedular

In this case, by submitting numerous written statements 
claiming unemployability, sometimes due to his headaches, 
alone, the Veteran raises the question of whether he is 
entitled to an increased evaluation on an extraschedular 
basis.  However, referral to the Director of VA's 
Compensation and Pension Service is unnecessary.  DCs 8045 
and 8100 allow for separate evaluations under other DCs for 
certain disorders associated with the brain trauma that 
resulted in the headaches and contemplate a complete 
inability to function, including in an employment setting, 
when headaches are incapacitating.  The Board thus finds that 
the schedular criteria reasonably describe the level of 
severity and symptomatology of the headaches.  As this 
particular disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate.  

c.  Conclusion

In the absence of a diagnosis of multi-infarct dementia and, 
from October 23, 2008, objective evidence of more frequent 
and severe headaches, the Board concludes that the criteria 
for entitlement to an evaluation in excess of 10 percent for 
such headaches are not met.  In reaching this decision, the 
Board considered the complete history of the disability as 
well as the current clinical manifestations and the effect 
the disability has on the Veteran's earning capacity.  38 
C.F.R. §§ 4.1, 4.2, 4.41 (2009).  The Board also considered 
the benefit-of-the-doubt rule, but because the preponderance 
of the evidence is against the claim, the rule is not for 
application.

B.  Earlier Effective Dates

By rating decision dated August 2007, the RO granted the 
Veteran an increased evaluation for status post 
cerebrovascular accident with weakness of the left upper 
extremity and special monthly compensation on account of the 
loss of use of the left hand, effective from May 23, 2006.  

According to written statements he submitted during the 
course of this appeal, the effective date of these grants 
should be 1976, when he filed his initial claim for residuals 
of his in-service accident and associated head injury.  He 
asserts that, at that time, the RO assigned him a mere 10 
percent evaluation for such residuals despite them being much 
more serious.  Those residuals allegedly interfered with his 
ability to explore his full capabilities, hold down a job 
permanently, progress in a career, and be a productive 
citizen.  He questions why it took the RO so many years to 
recognize the true severity of the residuals, which now 
entitle him to a TDIU, special monthly compensation and DEA 
benefits.  Given their effect on his life beginning after he 
was discharged from service, he contends that his entitlement 
in this regard should be found effective then, in 1976.  

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2) (2009); see also Harper v. Brown, 10 
Vet. App. 125, 126-127 (1997) (holding that 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where an increase in disability precedes a claim for an 
increased disability rating; otherwise the general rule of 38 
C.F.R. § 3.400(o)(1) applies).

There are thus three possible effective dates that may be 
assigned the increased evaluation and special monthly 
compensation in this case, depending on the facts:

(1) if the increase in disability 
occurred after the claim was filed, the 
date that the increase was shown to have 
occurred (date entitlement arose) (38 
C.F.R. 
§ 3.400(o)(1));

(2) if the increase in disability 
preceded the claim by a year or less, the 
date that the increase was shown to have 
occurred (date increase was factually 
ascertainable) (38 C.F.R. § 3.400(o)(2)); 
and

(3) if the increase in disability 
preceded the claim by more than a year, 
the date that the claim was received 
(date of claim) (38 C.F.R. § 
3.400(o)(2)).

Harper, 10 Vet App at 126.

Determining the appropriate effective dates to assign the 
increased evaluation and special monthly compensation 
therefore involves analyzing when the claims for these 
benefits were received and, to the extent possible, when the 
increase in the service-connected disability, including the 
loss of use of the left hand, actually occurred.

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2009); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2009); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene judicial precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2009).  A 
report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a) (2009).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(1) (2009).  Evidence received 
from a private physician or layperson will also be accepted 
as a claim when the evidence is within the competence of the 
physician or layperson and shows the reasonable probability 
of entitlement to benefits.  The date of receipt of such 
evidence will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(2) (2009).

1.  Increased Evaluations

As previously indicated, in October 2002, the Veteran had a 
stroke.  In January 2003, he filed a statement that the Board 
construes as a claim for service connection for residuals of 
the stroke.  The RO granted this claim by rating decision 
dated April 2006.  More specifically, the RO granted, in 
part, service connection for status post cerebrovascular 
accident with weakness of the left upper extremity.  The RO 
assigned this disability an initial evaluation of 20 percent.  

The RO notified the Veteran of the April 2006 rating decision 
and of his appellate rights with regard to the decision, but 
thereafter, the Veteran did not initiate an appeal of the 
decision by submitting a notice of disagreement.  Rather, on 
August 17, 2006, before the appeal period had passed, he 
submitted a written statement indicating that, since 1993, he 
had been unemployable secondary to his service-connected 
disabilities.  The RO construed this statement as a claim for 
an increased evaluation for his service-connected 
disabilities, rather than as an initiation of an appeal of 
the April 2006 decision.  

Had the Veteran included in his statement some sort of 
expression of dissatisfaction with the April 2006 rating 
decision, the RO could have construed the statement as a 
notice of disagreement with the decision, see 38 C.F.R. § 
20.201 (2009) (providing that a notice of disagreement must 
express dissatisfaction or disagreement with an adjudicative 
determination by the RO and a desire to contest the result 
via appellate review); instead, it was constrained to 
construe it as previously indicated.  The April 2006 rating 
decision is thus final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2006).

The RO granted this claim, received August 17, 2006, by 
rating decision dated August 2007.  Specifically, the RO 
increased the evaluation assigned status post cerebrovascular 
accident with weakness of the left upper extremity to 60 
percent, effective from May 23, 2006.    

The RO assigned the service-connected status post 
cerebrovascular accident with weakness of the left upper 
extremity an effective date of  May 23, 2006 pursuant to 38 
C.F.R. § 3.400(o)(2), which, in a case of a claim for an 
increased evaluation, is the only provision allowing for the 
assignment of an effective date for an increase prior to the 
date of receipt of the claim, and based on medical evidence 
establishing a worsening of the left upper extremity weakness 
during the year preceding the receipt of the Veteran's claim 
for an increased evaluation.  

For the Veteran to establish entitlement to an effective date 
prior to May 23, 2006 for such weakness, the evidence must 
show that the worsening occurred before this date, but under 
38 C.F.R. § 3.400(o)(2), not sooner than August 17, 2005, one 
year prior to the date of receipt of the claim.  As 
previously indicated, under 38 C.F.R. 
§ 3.400(o)(2), if the worsening occurs greater than a year 
prior to the filing of a claim for an increase, the effective 
date assigned the increase must correspond with the receipt 
date of the claim.  In this case, that date would be August 
17, 2006, which is later than the effective date the RO 
assigned.  

Based on the foregoing, the question becomes whether, at some 
time between August 17, 2005 and May 23, 2006, it became 
factually ascertainable that the service-connected status 
post cerebrovascular accident with weakness of the left upper 
extremity was 60 percent disabling.  

As noted above, such a disability is considered 60 percent 
disabling when it is affecting the minor median nerve and 
causing complete paralysis of such nerve with the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand 
(ape hand); pronation incomplete and defective, absence of 
flexion of index finger and feeble flexion of middle finger, 
cannot make a fist, index and middle fingers remain extended; 
cannot flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances.  38 C.F.R. § 
4.124a, DCs 8008, 8515 (2009).   

In this case there are medical records dated during, or which 
refer to, the period extending from August 17, 2005 to May 
23, 2006.  However, the majority of these records pertain to 
the Veteran's psychiatric disability.  In some cases, they 
refer to residuals of the Veteran's stroke, including those 
affecting his left upper extremity, and indicate that the 
Veteran is using a left hand and/or left arm splint or brace.  
They do not describe in detail the severity of the residuals.  

It appears that during the year following his stroke, the 
Veteran did relatively well with regard to his ability to 
function on the left side, albeit with less strength.  In 
2003, 2004 and early 2005, however, the Veteran reported and 
medical professionals noted a worsening of such functioning.  
In January 2003, a private physician noted paralysis of the 
left arm.  In 2004 and early 2005, various physicians noted 
that the Veteran had virtually no function in his left hand.  
One such physician referred the Veteran to neurology for help 
in regaining some of his prior functionality.  

Perhaps the referral helped because, during a neurology 
treatment visit dated in June 2005, a neurologist noted that 
the Veteran had voluntary left hand movement and could make a 
left fist.  At some point thereafter, more likely during the 
year preceding the receipt of the August 17, 2006 claim, 
rather than during the two months following the treatment 
visits, the Veteran again lost his ability to move his left 
hand, becoming completely paralyzed with regard to the median 
nerve and 60 percent disabled under DC 8515 of the rating 
schedule.  Medical professionals noted and then confirmed 
this fact during treatment visits beginning May 23, 2006, VA 
examinations conducted since June 2007 and in a VA 
examination addendum report dated May 2007.

Inasmuch as the RO received the Veteran's claim for an 
increased evaluation for status post cerebrovascular accident 
with weakness of the left upper extremity on August 17, 2006 
and, on May 23, 2006, during the year preceding the receipt 
of that claim, it became factually ascertainable that this 
disability was 60 percent disabling, the RO properly assigned 
the 60 percent evaluation an effective date of May 23, 2006.    

Contrary to the Veteran's contentions, noted above, an 
effective date of 1976 may not be assigned this increase.  A 
specific claim in the form VA prescribes must be filed for 
benefits to be paid to an individual under the laws VA 
administers.  38 C.F.R. § 3.151(a) (2009).  In this case the 
Veteran did not file a claim for service connection for 
residuals of a stroke until January 2003, shortly after the 
stroke occurred, and the RO did not grant this claim until 
April 2006.  As such, it was impossible for the Veteran to 
file a claim for an increased evaluation for such residuals 
anytime prior to the RO's grant, particularly four decades 
earlier, in 1976.  Although, as alleged, the stroke may have 
occurred as a result of the in-service accident and 
consequent head injury, to be compensated for the residuals 
of such stroke, they must first manifest.  In 1976, there was 
no evidence in the claims file of a stroke or residuals 
thereof, whether related to the in-service accident and 
associated head injury or not.  

Based on the foregoing discussion, the Board concludes that 
the criteria for entitlement to an effective date prior to 
May 23, 2006 for the assignment of a 60 percent evaluation 
for status post cerebrovascular accident with weakness of the 
left upper extremity are not met.  The preponderance of the 
evidence is against this claim.  The benefit-of-the-doubt 
rule is thus not for application.  

2.  Special Monthly Compensation

As previously indicated, in January 2003, after suffering a 
stroke, the Veteran filed a claim for compensation for 
residuals thereof.  In response to that claim, in rating 
decisions dated February 2003 and April 2006, the RO granted 
the Veteran service connection for residuals of the stroke, 
assigned those residuals 20 and 10 percent evaluations, and 
granted special monthly compensation based on the need for 
aid and attendance.  During the course of these actions, the 
Veteran did not claim entitlement to, and the RO did not 
consider, including as an implied claim, such compensation on 
account of the loss of use of the Veteran's left hand. 

On August 17, 2006, the Veteran filed a claim for increased 
evaluations for residuals of the stroke, including weakness 
in the left upper extremity and, although he did not mention 
his left hand in the claim, a claim for special monthly 
compensation on account of the loss of use of that extremity 
is implied.  See 38 C.F.R. § 3.350(a) (2009) (explaining that 
special monthly compensation for the loss of use of one hand 
is payable in addition to a basic rate of compensation 
otherwise payable on the basis of the degree of that 
disability); see also 38 C.F.R. § 4.124a (2009) (mandating 
consideration of the loss of use of an extremity in rating a 
neurological condition such as the Veteran's).  In a written 
statement received in March 2007, the Veteran expressed his 
intent for his claim to include such consideration by 
indicating that he was eligible for special benefits, having 
lost his ability to use his left side.  The RO granted this 
benefit, or more specifically, special monthly compensation 
on account of the loss of use of the left hand, in a rating 
decision dated August 2007, effective from May 23, 2006.  

The RO took such action pursuant to 38 C.F.R. § 3.400(o)(2) 
on the basis that that is the date when the medical evidence 
first showed that the Veteran was unable to use his left 
hand.  For the Veteran to establish entitlement to an 
effective date prior to May 23, 2006 for special monthly 
compensation on this basis, the evidence must show that such 
loss occurred before this date, but under 38 C.F.R. § 
3.400(o)(2), not sooner than August 17, 2005, one year prior 
to the date of receipt of his implied claim for special 
monthly compensation.  As previously indicated, if this 
occurred prior to this time period, the effective date 
assigned the special monthly compensation must correspond 
with the receipt date of the claim, or August 17, 2006, which 
is later than the effective date the RO assigned.  

According to the medical evidence of record, the Veteran 
initially, but not permanently lost the use of his left hand 
prior to August 17, 2005.  For approximately a year after his 
stroke, while recuperating and participating in various 
therapies, the Veteran progressed fairly well, albeit with 
less strength in his left arm.  In 2003, however, a private 
physician noted a paralyzed left arm.  In 2004 and early 
2005, the Veteran reported, and other medical professionals 
noted, a worsening on the left side.  One VA physician 
specifically indicated that the Veteran had "virtually no 
function whatsoever in his left hand."  That physician noted 
that a neurologist might be able to help the Veteran regain 
some of his functionality and, accordingly, referred him to 
neurology.  

Thereafter, during 2005, the Veteran must have regained his 
ability to use his left hand, at least to some extent, 
because outpatient treatment records dated June 2005 and 
early May 2006 note voluntary left hand movement, an ability 
to make a left fist and improved strength of 3/5 in the left 
upper extremity.  This improvement, however, was short lived.  
During treatment visits dated since May 23, 2006 and a report 
of VA examination conducted in June 2007, medical 
professionals noted diminished strength, a decreased grip in, 
and a severe contracture of, the left hand and an inability 
to move the left wrist and some fingers.  In the VA 
examination report and again in an addendum statement dated 
July 2007, a VA examiner specifically indicated that the 
Veteran had lost the use of his left hand.    

Inasmuch as the RO received the Veteran's implied claim for 
special monthly compensation on account of the loss of use of 
the left hand on August 17, 2006 and, on May 23, 2006, during 
the year preceding the date of receipt of that claim, it 
became factually ascertainable that the Veteran had 
permanently lost the use of that hand, an effective date 
prior to May 23, 2006 may not be assigned.    

Again, contrary to the Veteran's contentions, noted above, an 
effective date of 1976 may not be assigned this benefit.  The 
Veteran did not file a claim for this benefit until 2006.  In 
any event, in 1976, there was no evidence in the claims file 
of a stroke or residuals thereof, particularly, a loss of use 
of the left hand, whether related to the in-service accident 
and associated head injury or not.  

Based on the foregoing discussion, the Board concludes that 
the criteria for entitlement to an effective date prior to 
May 23, 2006 for the grant of special monthly compensation on 
account of the loss of use of the left hand are not met.  The 
preponderance of the evidence is against this claim.  The 
benefit-of-the-doubt rule is thus not for application.  


ORDER

An evaluation in excess of 60 percent for status post 
cerebrovascular accident with weakness of the left upper 
extremity is denied.  

An evaluation in excess of 10 percent for headaches, residual 
of head trauma, is denied.

An effective date prior to May 23, 2006, for the assignment 
of a 60 percent evaluation for status post cerebrovascular 
accident with weakness of the left upper extremity, is 
denied.  

An effective date prior to May 23, 2006, for a grant of 
special monthly compensation on account of the loss of use of 
the left hand, is denied.      


REMAND

The Veteran also claims entitlement to service connection for 
degenerative joint disease of the cervical spine, entitlement 
to higher initial/increased evaluations for weakness of the 
left lower extremity and a mood disorder, entitlement to 
earlier effective dates for weakness of the left lower 
extremity, the assignment of a TDIU and a grant of DEA 
benefits, and entitlement to special monthly compensation 
based on a need for regular aid and attendance or by reason 
of being housebound.  Additional action is necessary before 
the Board decides these claims.  

As previously indicated, the VCAA provides that VA must 
assist a claimant in obtaining and fully developing all of 
the evidence relevant to his claim.  With regard to the 
claims being remanded, however, VA has not yet provided the 
Veteran adequate assistance.  To proceed in adjudicating 
these claims would therefore prejudice the Veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. at 392-
94. 

VA's duty to assist includes providing a claimant a medical 
examination or obtaining a medical opinion when an 
examination or opinion is necessary to make a decision on a 
claim.  When a claim for disability compensation is at issue, 
VA is to consider an examination or opinion necessary when 
there is competent evidence of record of a current disability 
or persistent or recurrent symptoms of a disability, and 
evidence indicating that the disability or symptoms may be 
associated with the Veteran's active service.  38 U.S.C.A. § 
5103A(d) (West 2002).

With regard to the Veteran's claim for service connection for 
degenerative joint disease of the cervical spine, including 
as secondary to service-connected headaches, residual of head 
trauma, an examination is necessary.  The claims file 
includes multiple medical records establishing that the 
Veteran has a cervical spine disability that has been 
variously diagnosed, including as degenerative joint disease, 
and evidence, including service treatment records and the 
Veteran's lay statements, indicating that the cervical spine 
disability may be associated with the Veteran's active 
service.  

The service treatment records establish that, after the 
Veteran received treatment for serious injuries sustained in 
a head-on collision during service in 1974, medical 
professionals noted cervical spine symptoms associated with 
the original injuries.  In December 1975, one such 
professional noted post-traumatic syndrome of the head and 
cervical spine based, in part, on the Veteran's slow and 
laconic verbal descriptions and a distinct trigger area over 
the upper three vertebrae on the right side of the spine.  He 
indicated that these findings strongly suggested a neck 
injury with cervical plexus involvement and a possible 
cervical sprain as an origin of the Veteran's headaches.  
(Subsequent testing failed to confirm the latter 
possibility.)  According to the Veteran, he has continued to 
experience cervical spine pain since service.

The RO afforded the Veteran an examination in support of this 
claim during the course of the appeal, but the report of this 
examination, dated January 2006, is inadequate to decide the 
claim.  Therein, the examiner ruled out a relationship 
between degenerative joint disease of the Veteran's cervical 
spine and his active service on two bases: that a medical 
professional first diagnosed the disease in 1996, 22 years 
after the in-service accident, and that headaches represent 
the only documented residuals of the accident.  The examiner 
did not consider those service treatment records showing 
post-accident residuals involving the cervical spine, or 
results of post-service testing establishing cognitive 
impairment.  A more thorough medical review is thus needed.    

Examinations are also needed with regard to the Veteran's 
claims for increased evaluations for status post 
cerebrovascular accident with weakness of the left lower 
extremity, and headaches, residuals of head trauma, and 
special monthly compensation based on a need for regular aid 
and attendance or by reason of being housebound.  

With regard to the first claim, in a rating decision dated 
August 2007, the RO increased the evaluation assigned the 
weakness in the Veteran's left lower extremity to 40 percent 
pursuant to 38 C.F.R. § 4.124a, DCs 8008-8520 (2009).  Under 
DC 8520, a 40 percent evaluation is assignable for moderately 
severe incomplete paralysis of the sciatic nerve.  A 60 
percent evaluation is assignable for severe incomplete 
paralysis of the sciatic nerve with marked muscular atrophy.  
A 80 percent evaluation is assignable for complete paralysis 
of the sciatic nerve; the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of knee 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.  

At the time the RO took such action, there were treatment 
records in the claims file establishing that, for 
approximately two and a half years after his October 2002 
stroke, the Veteran could ambulate in his home with the aid 
of a cane.  Eventually, however, the Veteran began to have 
difficulty doing so and various medical professionals deemed 
the Veteran at high risk for multiple falls and in need of a 
wheelchair and/or scooter for mobility.  There was also a 
report of VA examination of record, dated June 2007, which 
the RO afforded the Veteran in support of his claim for an 
increased evaluation.  This report indicates that the Veteran 
was in a wheelchair and unable to stand, had weakness of the 
left lower extremity, especially with flexion of the hip and 
knee, and had absent reflexes of the patellar and calcaneal 
tendons.   

In July 2007, the RO sought clarification from the VA 
examiner regarding the Veteran's ability to use his left leg.  
The RO asked the examiner to provide strength measurements of 
the left lower extremity and to answer whether the Veteran 
was able to move that extremity.  In an addendum opinion 
dated the same month, the examiner wrote that the Veteran 
could stand, but not walk and had full passive range of 
motion of the left lower extremity and strength of 2+/5.  The 
examiner did not discuss whether the Veteran had atrophy, 
which might entitle him to a 60 percent evaluation under DC 
8520, and/or active movement of the left lower extremity 
(absence of which is somewhat implied), which might entitle 
him to an 80 percent evaluation under DC 8520.  The report of 
the VA examination is thus inadequate to decide this claim.  

With regard to the second claim, the reports of VA 
examinations conducted in January 2006, June 2007 and April 
2009 (all prepared by the same VA examiner) are internally 
inconsistent and conflict with the other medical evidence of 
record.  Therein, the examiner notes a history of multiple 
hospitalizations for psychiatric disturbances and substance 
abuse.  He also notes a history of fairly regular outpatient 
mental health treatment and a recent tendency on the 
Veteran's behalf of missing his appointments.  Records of 
these hospitalizations and the treatment, to which the VA 
examiner refers, include numerous findings suggesting that 
the Veteran's mental health is significantly impaired or, at 
the very least, much more impaired than the VA examiner 
indicates.  

On all occasions, the VA examiner characterizes the Veteran's 
psychiatric disability as mild and notes very few psychiatric 
abnormalities.  He then assigns the Veteran's psychiatric 
disability a Global Assessement of Functioning score of 55, 
which is indicative of moderate impairment.  As well, he 
acknowledges the Veteran's reports of an inability to work, 
particularly around others, and finds that the Veteran is 
capable of such work, at least on a part-time basis, provided 
the employment setting meets various criteria.  The VA 
examiner does not discuss the effect of the frequent 
hospitalizations on the Veteran's ability to work.  

The Veteran's complex and convoluted medical history and 
physical and mental health status clearly frustrates efforts 
made to evaluate the severity of the Veteran's psychiatric 
disability.  The Veteran receives extensive treatment for 
very serious medical conditions, including secondary to his 
in-service car accident and consequent head injury and his 
October 2002 stroke with left-sided paralysis.  During 
numerous hospitalizations for psychiatric evaluations and to 
treat substance abuse (often intertwined with psychiatric 
disturbances) and a seizure disorder, medical professionals 
noted cognitive abnormalities.  Recently, however, VA 
examiners have ruled out such abnormalities.  The etiology of 
the earlier-noted abnormalities are unclear; they could be 
due to or part of the Veteran's psychiatric disability, rated 
10 percent disabling, or they could be due to or part of 
other service-connected disabilities.  Medical professionals 
have discussed them in conjunction with the psychiatric 
disability, stroke and substance abuse, now in remission 
(with multiple relapses since 2000, one as early as 2008), 
and as the Veteran alleges, his other service-connected 
disabilities do not contemplate any of these abnormalities.  
A more thorough review of the record and comprehensive 
medical opinion addressing these matters are thus needed.      

The RO denied the third claim on the basis that, although the 
medical evidence establishes that the Veteran requires and 
indeed receives care due to his service-connected 
disabilities, he needs such care on an intermittent, rather 
than regular basis.  According to pertinent regulatory 
criteria, however, a constant requirement for care need not 
be shown to establish entitlement to special monthly 
compensation on this basis.

Determinations regarding a need for aid and attendance must 
be based on a claimant's actual requirements of personal 
assistance from others.  In making such a determination, VA 
must consider the following: inability of claimant to dress 
or undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances, which by reason of the 
particular disability, cannot be done without aid (this will 
not include the adjustment of appliances that normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself due to loss of coordination of upper extremities 
or extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from hazards or dangers incident to his environment.  38 
C.F.R. § 3.352(a) (2009).

All of the disabling conditions enumerated above do not have 
to exist before VA decides a claim favorably.  Rather, VA 
must consider the particular personal functions a claimant is 
unable to perform in connection with his condition as a 
whole.  The evidence must establish that the claimant is so 
helpless as to need regular, not constant, aid and 
attendance.  38 C.F.R. § 3.352 (a). 

In this case, there are March 2008 reports of 
geriatrics/extended care and home health consultations of 
record, which refer to an opinion of the Veteran's primary 
care physician, indicating that, due to service-connected 
disabilities, the Veteran requires part-time care by an aide 
for, in part, bathing and dressing, two functions noted 
above.  This recent evidence suggests but does not 
definitively establish that the Veteran's need for care is 
regular, as defined above.  Given this fact, a medical 
examination is needed so that a physician can evaluate the 
Veteran's ability to perform particular personal functions 
and determine whether he is so helpless as to need regular, 
not constant, aid and attendance.

The claims of entitlement to an effective date prior to June 
15, 2007 for the assignment of a 40 percent evaluation for 
status post cerebrovascular accident with weakness of the 
left lower extremity, and an effective date prior to May 23, 
2006 for the assignment of a TDIU and a grant of DEA benefits 
are inextricably intertwined with the claim of entitlement to 
an increased evaluation for status post cerebrovascular 
accident with weakness of the left lower extremity.  If, on 
VA examination, the VA examiner provides a comprehensive, 
more favorable opinion, it is likely that the evaluation 
assigned the weakness in the Veteran's left lower extremity 
will be increased, possibly resulting in a different 
effective date for the increase and all derivative claims.  
The Board therefore defers consideration of the earlier 
effective date claims until the RO completes the requested 
action. 

The Board REMANDS this case for the following action:

1.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for service connection for degenerative 
joint disease of the cervical spine, 
including as secondary to service-
connected headaches, residual of head 
trauma.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Ask the 
examiner to:

a) diagnose all cervical spine 
disabilities shown to exist, 
including, if appropriate, 
degenerative joint disease; 

b) opine whether each 
disability is at least as 
likely as not related to the 
Veteran's active service, 
including the documented in-
service car accident and post-
accident cervical spine 
abnormalities; 

c) if not, opine whether each 
disability is proximately due 
to or the result of the 
Veteran's service-connected 
headaches; 

d) if not, opine whether the 
service-connected headaches 
aggravate each cervical spine 
disability; 

e) provide detailed rationale, 
with specific references to the 
record, for the opinions 
expressed; and 

f) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such 
is the case.

2.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for an increased evaluation for status 
post cerebrovascular accident with 
weakness of the left lower extremity.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Ask the examiner to:

a) evaluate the severity of the 
weakness in the Veteran's left 
lower extremity; 

b) specifically indicate 
whether the Veteran has 
muscular atrophy in that 
extremity and, if so, whether 
it is marked; 

c) also indicate whether the 
Veteran has any active movement 
possible below the knee, a left 
foot that dangles and drops, 
and/or flexion of the knee that 
is weakened or lost; 

d) describe in detail the 
extent to which the Veteran is 
able to use his left lower 
extremity; 

e) opine whether he has 
essentially lost the use of 
that extremity;

f) characterize the left lower 
extremity disability as 
moderately severe or severe, 
causing incomplete or complete 
paralysis of the sciatic nerve;   

g) provide detailed rationale, 
with specific references to the 
record, for the opinions 
expressed; and 

h) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such 
is the case.

3.  Arrange for the Veteran to undergo a 
VA examination by a physician who has not 
previously evaluated the Veteran in 
support of his claim for a higher initial 
evaluation for a mood disorder.  Forward 
the claims file to the examiner for 
review of all pertinent documents therein 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Ask the examiner to:

a) evaluate the severity of the 
Veteran's psychiatric 
disability for the period 
beginning in March 2005; 

b) note all symptoms, including 
any that are cognitive in 
nature, related to that 
disability since March 2005;

c) if the cognitive symptoms 
noted in the record are not due 
to the Veteran's psychiatric 
disability, indicate whether 
they are at least as likely as 
not due to another service-
connected disability; 

d) if possible, distinguish all 
residuals of the Veteran's in-
service head injury and post-
service stroke and symptoms of 
his alcohol and drug abuse from 
his psychiatric symptoms; 

e) specifically opine whether, 
at any time since March 2005, 
the Veteran's psychiatric 
symptoms, alone, have caused 
occupational and social 
impairment with an occasional 
decrease in work efficiency and 
intermittent periods of an 
inability to perform 
occupational tasks, or 
occupational and social 
impairment with reduced 
reliability and productivity 
and difficulty establishing and 
maintaining effective work and 
social relationships, or 
occupational and social 
impairment with deficiencies in 
most areas such as work, 
school, family relations, 
judgment, thinking and mood, or 
total occupational and social 
impairment; 

f) opine whether, at any time 
since March 2005, the Veteran's 
psychiatric disability, alone, 
markedly interfered with his 
employability;

g) provide detailed rationale, 
with specific references to the 
record, for the opinions 
expressed; and 

h) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such 
is the case

4.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for special monthly compensation based on 
a need for regular aid and attendance or 
by reason of being housebound.  Forward 
the claims file to the examiner for 
review of all pertinent documents therein 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Ask the examiner to:

a) evaluate the Veteran's 
ability to dress or undress 
himself, keep himself 
ordinarily clean and 
presentable, adjust any special 
orthopedic appliances, feed 
himself due to loss of 
coordination of upper 
extremities or extreme 
weakness, and attend to the 
wants of nature due to his 
service-connected disabilities; 

b) indicate whether any 
physical or mental incapacity 
necessitates care or assistance 
on a regular basis to protect 
the Veteran from hazards or 
dangers incident to his 
environment; 

c) also indicate whether the 
Veteran is so helpless as to 
need regular, not constant, aid 
and attendance;  

d) provide detailed rationale, 
with specific references to the 
record, for the opinions 
expressed; and 

e) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such 
is the case.

5.  Readjudicate the claims being 
remanded.  If denying any claim, provide 
the Veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure and if in 
order, return this case to the Board for further 
consideration.  By this REMAND, the Board intimates no 
opinion as to the ultimate disposition of the claims.  The 
Veteran need take no action unless he receives further 
notice.  He does, however, have the right to submit 
additional evidence and argument on the remanded claims.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).


_________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


